[Cite as In re J.M., 2020-Ohio-5498.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




IN RE: J.M.                                   :   APPEAL NOS. C-200075
                                                             C-200076
                                              :              C-200077
                                                             C-200078
                                              :   TRIAL NOS. 19-2342Z
                                                              19-3318Z
                                              :               19-3319Z
                                                              19-3352Z
                                              :


                                              :     O P I N I O N.




Appeals From: Hamilton County Juvenile Court

Judgments Appealed From Are: Affirmed in Part, Reversed in Part, and Cause
                             Remanded

Date of Judgment Entry on Appeal: December 2, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee State of Ohio,

Timothy Young, Ohio Public Defender, and Abigail Christopher, Assistant State
Public Defender, for Defendant-Appellant J.M.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}   Defendant-appellant J.M. entered admissions to acts which, had they

been committed by an adult, would constitute complicity to aggravated robbery and

complicity to the accompanying firearm specifications for her role in a series of

robberies. The juvenile court committed J.M. to the Ohio Department of Youth

Services (“DYS”) for three years on each of the firearm specifications.

       {¶2}   J.M. has appealed, arguing in three assignments of error that (1) the

juvenile court erred in imposing three-year commitments for the firearm

specifications where all parties stipulated that she was not the principal offender and

did not furnish, use, or dispose of the gun used by the principal offender; (2) she was

denied the effective assistance of counsel under the Sixth and Fourteenth

Amendments to the United States Constitution and Article I, Section 10 of the Ohio

Constitution; and (3) the juvenile court did not substantially comply with Juv.R. 29

when it improperly advised her that she could receive a three-year commitment to

DYS for each firearm specification when she was only complicit to the underlying

offense.

       {¶3}   If a juvenile is complicit to an offense where the principal offender

would be guilty of a firearm specification under R.C. 2941.145, but the juvenile did

not furnish, use, or dispose of the firearm that was involved in the underlying

offense, in addition to any other penalty, the court may impose no more than a one-

year commitment to DYS. R.C. 2152.17(B)(1).

       {¶4}   The state concedes that J.M. was not the principal offender and did

not furnish, use, or dispose of the firearm, and therefore, the juvenile court was




                                              2
                        OHIO FIRST DISTRICT COURT OF APPEALS



limited to imposing a maximum commitment of one year on each of the firearm

specifications.

                                        Conclusion


         {¶5}   The first assignment of error is sustained and the cause is remanded to

the juvenile court to conduct a dispositional hearing on the firearm specifications.

The remainder of the juvenile court’s judgments are affirmed. Due to our disposition

of the first assignment of error, we do not address the second or third assignments of

error.

                     Judgments affirmed in part, reversed in part, and cause remanded.



MOCK, P.J., and BERGERON, J., concur.



Please note:
         The court has recorded its own entry on the date of the release of this opinion.




                                                  3